DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-7, 11, 16, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon; Kenneth M. (US 3888032 A; hereinafter Gagnon) in view of Burcham; Gregory S. US 20170280705 A1; hereinafter Burcham), in view of Wood; Michael Tate et al. (US 20090126253 A1; hereinafter Wood).
Regarding claims 24-25 Gagnon teaches:
A decoy comprising. (See Fig. 1); (abstract)
A decoy body having an outer wall forming an upper portion configured to resemble a water fowl and a lower portion including a base of the decoy body. (See Fig. 1 #10, 13, 14); (Col. 1 lines 61-66) 
The outer wall defining a cavity therein, wherein the decoy body is constructed of a collapsible shape material having an initial volume that collapses under a compressive force to form a second volume that is less than the initial volume, and wherein upon release of the compressive force, the decoy body returns to the initial volume. (See Fig. 1 #11, 12); (Col. 2 lines 21-27); (abstract)
A keel extending downward from the base of the decoy body. (See Fig. 1 #35); (Col. 2, lines 33-35)
Gagnon does not teach. Burcham teaches:
Decoy comprising collapsible shape memory polymer material. (abstract); [0008]
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the collapsible material of Gagnon to include a collapsible shape memory polymer material, as taught by Burcham, in order to gain the advantages of compressing the decoy to a minimum volume, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Gagnon in view of Burcham does not teach. Wood teaches:
At least one outrigger extending downward from a perimeter of the upper portion to form a lip spaced from the keel defining a gap encircling the keel. (See Fig. 3 #114, 118, 302, 304, 306); [0025]
Wherein the outrigger extends downward below the base of the decoy defining a gap encircling the keel. (See Fig. 3 #114, 118, 302, 304, 306, 608); [0025]
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the decoy body of Gagnon and Burcham to incorporate the teachings of Wood, in order to gain the advantages of further stabilizing the decoy, creating a more lifelike movement in the water [0007].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnon, in view of Burcham, in view of Wood, further in view of RISCH ARTHUR H et al. (US 2651873 A; hereinafter Risch).
Regarding claim 2 Gagnon, in view of Burcham and Wood, as shown above, discloses all of the limitations of claim 24. Gagnon, in view of Burcham and Wood does not teach. Risch teaches:
Wherein the keel is integrally formed with the decoy body. (See Fig. 3 #14, 15); (Col. 3 lines 55-63)
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the keel of Gagnon, in view of Burcham and Wood to be integral, as taught by Risch, in order to gain the advantages of improved manufacturing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding claim 3 Gagnon, in view of Burcham and Wood, as shown above, discloses all of the limitations of claim 24. Gagnon further teaches:
A hanger molded within the integral keel. (See Fig. 1 #60, 61, 63, 65); (Col. 3, lines 7-12)
Gagnon, in view of Burcham and Wood does not explicitly teach the hanger being constructed of a more dense material than the outer wall. However, it would have been obvious to one of ordinary skill within the art to construct the hanger of a more dense material than the outer wall in order to gain the advantages of providing a stable anchoring support.
Regarding claim 4 Gagnon, in view of Burcham and Wood, as shown above, discloses all of the limitations of claim 24. Gagnon further teaches:
Further comprising a vent defined within the outer wall and opening into the cavity. (See Fig. 1 #15); (Col. 1, lines 66-67)
Regarding claims 5-7 and 11 Gagnon, in view of Burcham and Wood, as shown above, discloses all of the limitations of claim 24. Gagnon, in view of Wood does not explicitly teach. Burcham further teaches:
Wherein the body is constructed of a polymer foam. [0009]
Wherein the polymer foam is a polyurethane foam. [0009]
Wherein the polymer material is poly-vinyl-chloride. [0008]
Wherein at least a portion of the body is constructed of an open cell foam. [0009]
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the resilient material of Gagnon, as modified by Wood to incorporate the teachings of Burcham in order to gain the advantages of improving the life-like qualities of the decoy [0008], and since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice.		
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon, in view of Burcham and Wood, further in view of Murray, Scott L. et al. (US 20020020101 A1; Murray).
Regarding claims 8-9 Gagnon, in view of Burcham and Wood, as shown above, discloses all of the limitations of claim 24. Gagnon, in view of Burcham and Wood does not explicitly teach. Murray teaches:
Polymeric material with suitable density. [0008]
Gagnon, in view of Burcham, Wood, and Murray, does not explicitly teach the claimed material density ranges. However, it would have been obvious to one of ordinary skill within the art to modify the material to include the claimed density ranges in order to gain the advantages of a decoy which sits in the water at a desired depth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, applicant has not disclosed criticality to this specific claimed limitations and states that a plurality of densities could be used [0026].
Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gagnon, in view of Burcham and Wood, further in view of Nelson; Barry J. (US 20070266613 A1; hereinafter Nelson)
Regarding claim 10 Gagnon, in view of Burcham and Wood, as shown above, discloses all of the limitations of claim 24. Gagnon, in view of Burcham and Wood does not explicitly teach. Nelson teaches:
Wherein at least a portion of the body is constructed of a closed cell foam. [0030]
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the resilient material of Gagnon, in view of Burcham and Wood, to include at least a portion of the body formed from closed cell foam, as taught by Nelson, in order to gain the advantages of a material which is impervious to weather conditions, and since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as an obvious matter of design choice.
Regarding claims 12-15 Gagnon, in view of Burcham and Wood, as shown above, discloses all of the limitations of claim 24. Gagnon, in view of Burcham, Wood and Nelson does not teach the specific claimed material properties. However, it would have been obvious to modify the material to include the claimed property ranges in order to gain the advantages of a decoy which exhibits properties such as durability and resistance to mechanical damage (see abstract of Nelson), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, applicant has not disclosed criticality to the specific claimed limitations.
Regarding claim 16 Gagnon, in view of Burcham and Wood, as shown above, discloses all of the limitations of claim 24. Gagnon in view of Wood does not explicitly teach. Burcham teaches:
Wherein the decoy body includes a skin formed on an exterior surface thereof. [0008] the outer shell 11 must be resilient, permeable and flexible as well as compatible with a rubberized paint such that the paint providing the proper coloration for the decoy does not flake or chip off when the decoy is rolled up or crushed.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the decoy of Gagnon, as modified by Wood and Burcham, to incorporate a skin formed on the exterior surface, as taught by Burcham, in order to gain the advantages of emulating the coloration of a wild animal.
Allowable Subject Matter
Claims 21-23 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims 24-25 (as well as dependent claims 2-16 due to dependency) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644          

/MONICA L PERRY/Primary Examiner, Art Unit 3644